TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 6, 2020



                                      NO. 03-19-00014-CV


                              Vincent Thomas Jackson, Appellant

                                                 v.

                                 Lynda Jane Jackson, Appellee




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   AFFIRMED IN PART; REVERSED IN PART -- OPINION BY JUSTICE TRIANA
        CONCURRING AND DISSENTING OPINION BY JUSTICE SMITH




This is an appeal from the final decree of divorce signed by the trial court on January 2, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the trial court’s order. Therefore, the Court affirms the trial court’s order in part and

reverses the order in part. The Court reverses the portion of the final divorce decree enjoining

Vincent from allowing Daughter to be in the presence of Beeson’s child, but affirms the portion

enjoining Vincent from allowing Daughter to be in the presence of Beeson. Each party shall

each bear its own costs relating to this appeal, both in this Court and in the court below.